                                                                                                                 t1~



  1
                                                                       r                FILED
                                                                             CLERK, U.S. DISTRICT COURT      ~
  2                                                                                                          i
  3                                                                                OCT 12 2018
  41                                                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                            BY                     DEPUTY
  5 !.

  6~

  7                                    UNITED STATES DISTRICT COURT

  8                                   CENTRAL DISTRICT OF CALIFORNIA

  9

10       UNITED STATES OF AMERICA,                 )      Case No.: ~ ~Z — (~~q ~-

11                             Plaintiff,          )

1~                 vs.                             )      ORDER OF DETENTION AFTER HEARING
                                                            [Fed. R. Crim. P. 32.1(a)(6);
                                                    ~        18 U.S.C. ~ 3143(a)]
1J       ~i1~('-h3 TOl.U✓lS~~i(,~ J                 ~
1~                                                 )
                               Defendant.          )
15                                                  ~

1 E.

1"

1~              ~l~ne defendant hav--rlg been arrested in this District pursuant to

1~'      ~    warrant     issued      by   she   United       States       District       Court      for         the

2C       CP~I~'11~`~. ~~~T• /Lc~l ~11[~YVuQ for alleged violation(s) of the terms and

2-       cond~~ions oL         is her Lprobation]             supervised release~J ; and

2~              Tile   Court having        conducted      a    detention         hearing pursuant                 to

2~       ~ederai xule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §, 3143(a),

2~              The Court rinds that:

2~       A.     ('~     The derendant has not mete/her burden of establishing by

2~              ~l~zr ~_ d cor_vi~c-n~ evidence that                   she is not likely to flee

2r              ~_ -~ele~_~ed 1n~er18 U.S.C. § 3142(b) or (c)                            This finding is

2,              ~~.~ ed or. r ►1 ~ ~~~L~ ~ ~ (,F ~( c,.~Z~Y1 S 1 ~ ~d1~2 ~t~t~(~1~ ~it~
    1        e o v~1►m ~ I-~~ a v, o1"h e~~ -~~ o~ y t,~~.+1e o ~ Sf~ , ✓~ o ~nc3ul~►
  2          5u1~~ ~Gt1~ (~°5~~~~
    3

  4              / or

  5 'i B.    (~ The defendant has not met                is her burden of establishing by
     ~',
  6          clear and convincing evidence that he/she is not likely to pose

  7          a danger to the safety of any other person or the community if

  8          r eleased under 18 U.S.C. ~ 3142 (b) or (c) .             This finding is based

  9          on : C.~IN11~1"l ~ ~- a Q ~O Vl t~ lA) ~ I~,e O n S II~ ~ -~-LU2j ~Jl~'1~ i~' ~ ~'
10           (~E.v~OCa~~i~ S ~ ~X f~►~15~~ `~ c.hl~'~ 2~a.~ VI~t`~ {W~1
1-_

1

13

14           l'l~ ~1~HERErORE IS ORDERED that the defendant be detained pending

15      the furt=ner revocat-o~ proceed.ings.

16

1-'     Dated:      ~ ~Z       ~b
                                                         EAN ROSENBLUTH
1b                                                      U.S. MAGISTRATE JUDGE

1~

20

2 _.




~~

                                                    2
